JIM HANNAH, Chief Justice, dissenting. I respectfully dissent. The statute relied on by the majority for the methamphetamine conviction states, “For any purpose other than disposition, this offense is a Class Y felony.” Ark.Code Ann. § 5-64-401(a)(l)(A)(i), (ii) (Supp.2009) (repealed by Act 570 of 2011, § 33). The majority then holds that O’Quinn is subject to at least ten years’ imprisonment as a habitual offender, relying on section 5-4-501(a)(2) (Repl.2006), which applies to a “conviction of a Y felony.” The conviction in the present case was not a Class Y felony for purposes of disposition; however, the majority then treats O’Quinn’s conviction as a Class Y felony for purposes of disposition under section 5A-)7501(a)(2). In Williams v. State, 292 Ark. 616, 732 S.W.2d 135 (1987), this court considered the phrase “for any purpose other than disposition,” and rejected the argument that this meant drug-related felonies might be treated less harshly. This court held that despite the language in the statute, the offense was a Class Y felony for purposes of disposition under the habitual-offender statutes, finding it “inconceivable” that the General Assembly could have had such an intent given a statutory scheme clearly designed to treat drug offenders more, rather than less, harshly. Williams, 292 Ark. at 618-19, 732 S.W.2d at 136-37. This court in Williams failed to follow the plain language of the statutes and the standard of review in criminal cases. “Penal statutes are to be strictly construed, and all doubts are to be resolved in favor of the defendant.” Magness v. State, 2012 Ark. 16, 386 S.W.3d 390, 393; see also Hughes v. State, 6 Ark. 131 (1845) (“It is a rule, founded alike in humanity and good policy, designed for the protection of the citizen, and never to be departed from, that penal statutes must be strictly construed.”). The majority’s analysis in the present case may well follow what it believes the General Assembly thought would occur, but the majority’s analysis ignores our law on interpretation of penal statutes, and the plain language of the statute that declares the conviction was not a Class Y felony for purposes of disposition. Therefore, I dissent. BAKER and HART, JJ., join,